Citation Nr: 1501560	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-32 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a cardiac disability, to include ischemic heart disease, as secondary to herbicide exposure and/or service-connected diabetes mellitus or hypertension.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1969 to February 1980, with service in the Republic of Vietnam (Vietnam) during the Vietnam War era.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In August 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran has contended that he developed ischemic heart disease as a result of exposure to herbicides while serving in Vietnam from January 1970 to July 1970.  He has also alleged that his coronary artery disease and/or ischemic heart disease may be aggravated by his service-connected diabetes mellitus and/or hypertension.  See August 2014 Board Hearing Transcript, pp. 7-8; see also November 2012 VA Form 9. 

The Veteran's claim has thus far been denied by the RO based upon their finding that neither ischemic heart disease nor coronary artery disease has been shown.  

An April 2007 VA cardiology consultation note indicates that the Veteran may have coronary heart disease, angina pectoris, in addition to his atrial fibrillation.  The Veteran has also alleged, through his representative, that his heart condition may be worse than reflected in the current VA treatment records.  See August 2014 Board Hearing Transcript, pp. 8-13.

The Veteran has not been afforded a VA examination in connection with his claim.  (He was afforded a heart examination in connection with his claim for entitlement to service connection for atrial fibrillation in June 2010.)  The law provides a presumption of service connection for certain diseases, including ischemic heart disease (including, but not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina), that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who served in Vietnam.  38 C.F.R. § 3.309(e).  

Secondary service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014); see Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  As there is no adequate opinion of record which addresses these theories of entitlement, the Board finds that a remand is necessary to obtain such an opinion.

Second, at the August 2014 Board hearing, the Veteran's wife testified that the Veteran was treated by a Dr. McFarland in Beckley, West Virginia.  There are no records from Dr. MacFarland of record.  The Veteran also submitted a May 2014 letter from Dr. J.C. which indicated that the Veteran has atherosclerotic vascular disease which was confirmed by a CT scan.  There are no further records from Dr. J.C., including the referenced CT scan.  As there is evidence of missing relevant private treatment records, they should be obtained on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Finally, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the electronic claims file, while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all recent VA treatment records since December 2012 and associate them with the electronic claims file.

2.  Contact the Veteran and request that he provide or authorize the release of records from Drs. MacFarland and J.C. and any other private facility where the Veteran has been assessed or treated for his heart problems.  See Board Hearing Transcript; see also May 2014 letter from Dr. J.C.  

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Then, schedule the Veteran for a VA examination.  The Veteran's electronic claims file must be made available to the examiner for review in connection with the opinion.  The examiner is asked to offer opinions as to the following questions:

(a)  Opine whether the Veteran has ischemic heart disease (including, but not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina).

The examiner's attention is directed to the April 2007 VA treatment note which reflects that the Veteran probably has coronary heart disease, angina pectoris, and the May 2014 letter from Dr. J.C. which states that the Veteran has atherosclerotic vascular disease. 

(b)  If the answer to question (a) is negative, then opine whether the Veteran has a heart disability, other than the service-connected atrial fibrillation.  

(c)  If the Veteran has a heart disability, other than the service-connected atrial fibrillation, opine whether the Veteran's heart disability is at least as likely as not (50 percent probability or greater) had its onset during active military service or is related to any in-service disease, event or injury.  

The examiner's attention is directed to the Veteran's August 1978 medical profile for cardiac disease.

(d)  If the answer to question (c) is negative, then opine whether it is at least as likely as not (50 percent probability or greater) that the heart disability was caused by the Veteran's service-connected diabetes mellitus and/or hypertension.  



(e)  If the answer to question (c) is negative, then opine whether it is at least as likely as not (50 percent probability or greater) that the heart disability was aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected diabetes mellitus and/or hypertension.  

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's heart disability found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus and/or hypertension.  

The examiner should provide a complete rationale for the conclusions reached.  

4.  Ensure the development outlined above has been accomplished and that the examination report is adequate. Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




